
	
		I
		112th CONGRESS
		2d Session
		H. R. 4190
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance criminal penalties for straw purchasers of
		  firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Straw Purchaser Penalty Enhancement
			 Act.
		2.Sentencing
			 enhancement for certain straw purchasersSection 924 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				(q)(1)Whoever violates section 922(a)(6) or
				subsection (a)(1)(A) of this section—
						(A)knowing or having reason to believe
				that the violation will further the transfer of 2 or more firearms to a person
				prohibited by law from shipping, transporting, possessing or receiving a
				firearm; and
						(B)with the intent to conceal from the
				transferor of the firearm the identity of the person referred to in
				subparagraph (A),
						shall, in addition to the punishment otherwise
				provided for the violation, be sentenced to a term of imprisonment of 2
				years.(2)Notwithstanding any other provision of
				law:
						(A)The court shall not place on probation
				any person convicted of a violation described in paragraph (1).
						(B)The court shall not reduce a term of
				imprisonment to be imposed for such a violation so as to compensate for, or
				otherwise take into account, a term of imprisonment imposed or to be imposed
				for a separate such violation.
						(C)(i)Except as provided in
				clause (ii), a term of imprisonment imposed on a person under this subsection
				shall not run concurrently with a term of imprisonment imposed on the person
				under any other provision of law.
							(ii)A term of imprisonment imposed on a
				person for such a violation may, in the discretion of the court, run
				concurrently, in whole or in part, with another term of imprisonment imposed on
				the person by the court at the same time for a separate such violation, subject
				to applicable guidelines and policy statements issued by the Sentencing
				Commission pursuant to section 994 of title 28.
							(3)The Attorney General shall issue
				regulations requiring any form required to be completed by the purchaser of a
				firearm from a person licensed under section 923 to include a notice of the
				provisions of this
				subsection.
					.
		
